Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered March 14, 1986, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*515In this single eyewitness case the defendant claims that the People failed to establish his identity beyond a reasonable doubt as the man who robbed the complainant at gunpoint in a well-lit elevator during an encounter which lasted approximately 30 seconds. The length of the encounter and the certainty of the complainant’s identification presented questions of credibility which should not be lightly set aside (see, People v Dukes, 97 AD2d 445). Viewing the evidence adduced at trial in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Under the circumstances, the sentence imposed was appropriate (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Eiber, Harwood and Balletta, JJ., concur.